Name: 1999/470/EC: Commission Decision of 29 June 1999 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards construction adhesives (notified under document number C(1999) 1478) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  consumption;  chemistry;  technology and technical regulations;  building and public works;  civil law
 Date Published: 1999-07-17

 Avis juridique important|31999D04701999/470/EC: Commission Decision of 29 June 1999 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards construction adhesives (notified under document number C(1999) 1478) (Text with EEA relevance) Official Journal L 184 , 17/07/1999 P. 0032 - 0036COMMISSION DECISIONof 29 June 1999on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards construction adhesives(notified under document number C(1999) 1478)(Text with EEA relevance)(1999/470/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products(1), as amended by Directive 93/68/EEC(2), and in particular Article 13(4) thereof,(1) Whereas the Commission is required to select, as between the two procedures under Article 13(3) of Directive 89/106/EEC for attesting the conformity of a product, the "least onerous possible procedure consistent with safety"; whereas this means that it is necessary to decide whether, for a given product or family of products, the existence of a factory-production control system under the responsability of the manufacturer is a necessary and sufficient condition for an attestation of conformity, or whether, for reasons related to compliance with the criteria mentioned in Article 13(4), the intervention of an approved certification body is required;(2) Whereas Article 13(4) requires that the procedure thus determined must be indicated in the mandates and in the technical specifications; whereas, therefore, it is desirable to define the concept of products or family of products as used in the mandates and in the technical specifications;(3) Whereas the two procedures provided for in Article 13(3) are described in detail in Annex III to Directive 89/106/EEC; whereas it is necessary therefore to specify clearly the methods by which the two procedures must be implemented, by reference to Annex III, for each product or family of products, since Annex III gives preference to certain systems;(4) Whereas the procedure referred to in point (a) of Article 13(3) corresponds to the systems set out in the first possibility, without continuous surveillance, and the second and third possibilities of point (ii) of section 2 of Annex III, and the procedure referred to in point (b) of Article 13(3) corresponds to the systems set out in point (i) of section 2 of Annex III, and in the first possibility, with continuous surveillance, of point (ii) of section 2 of Annex III;(5) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Construction,HAS ADOPTED THIS DECISION:Article 1The products and families of products set out in Annex I shall have their conformity attested by a procedure whereby the manufacturer has under its sole responsability a factory-production control system ensuring that the product is in conformity with the relevant technical specifications.Article 2The products set out in Annex II shall have their conformity attested by a procedure whereby, in addition to a factory-production control system operated by the manufacturer, an approved certification body is involved in assessment and surveillance of the production control or of the product itself.Article 3The procedure for attesting conformity as set out in Annex III shall be indicated in mandates for harmonised standards.Article 4This Decision is addressed to the Member States.Done at Brussels, 29 June 1999.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 40, 11.2.1989, p. 12.(2) OJ L 220, 30.8.1993, p. 1.ANNEX IAdhesives for tiles (in particular hydraulic binders, cementitious binders, dispersion polymers, reaction resins)For internal and external use in buildings and other civil engineering works, excluding those subject to reaction to fire regulations for products made of materials falling into classes A(1), B(2), C(3).(1) Materials for which the reaction to fire performance is susceptible to change during production (in general, those subject to chemical modification, e.g. fire retardants, or where changes of composition may lead to changes in reaction to fire performance).(2) Materials for which the reaction to fire performance is susceptible to change during production (in general, those subject to chemical modification, e.g. fire retardants, or where changes of composition may lead to changes in reaction to fire performance).(3) Materials for which the reaction to fire performance is susceptible to change during production (in general, those subject to chemical modification, e.g. fire retardants, or where changes of composition may lead to changes in reaction to fire performance).ANNEX IIAdhesives for tiles (in particular hydraulic binders, cementitious binders, dispersion polymers, reaction resins)For use subject to reaction to fire regulations for products made of materials falling into classes A(1), B(2), C(3).Structural adhesives (in particular epoxy resins, polyurethane resins, acrylic resins, aminoplastic resins, phenolic resins)For structural use in buildings and other civil engineering works.(1) Materials for which the reaction to fire performance is susceptible to change during production (in general, those subject to chemical modification, e.g. fire retardants, or where changes of composition may lead to changes in reaction to fire performance).(2) Materials for which the reaction to fire performance is susceptible to change during production (in general, those subject to chemical modification, e.g. fire retardants, or where changes of composition may lead to changes in reaction to fire performance).(3) Materials for which the reaction to fire performance is susceptible to change during production (in general, those subject to chemical modification, e.g. fire retardants, or where changes of composition may lead to changes in reaction to fire performance).ANNEX IIINote:for products having more than one of the intended uses specified in the following families, the tasks for the approved body, derived from the relevant systems of attestation of conformity, are cumulative.PRODUCT FAMILYCONSTRUCTION ADHESIVES (1/2)Systems of attestation of conformityFor the product(s) and intended use(s) listed below, CEN/Cenelec are requested to specify the following system(s) of attestation of conformity in the relevant harmonised standard(s).>TABLE>System 2+: See Directive 89/106/EEC, Annex III(2)(ii), first possibility, including certifcation of the factory production control by an approved body on the basis of initial inspection of factory and of factory production control as well as of continuous surveillance, assessment and approval of factory production control.System 3: See Directive 89/106/EEC, Annex III(2)(ii), second possibility.The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see Article 2(1) of Directive 89/106/EEC and, where applicable, point 1.2.3 of the Interpretative Documents). In those cases the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect.PRODUCT FAMILYCONSTRUCTION ADHESIVES (2/2)Systems of attestation of conformityFor the product(s) and intended use(s) listed below, CEN/Cenelec are requested to specify the following system(s) of attestation of conformity in the relevant harmonised standard(s):>TABLE>System 1: See Directive 89/106/EEC, Annex III(2)(i), without audit-testing of samples.System 3: See Directive 89/106/EEC, Annex III(2)(ii), second possibility.System 4: See Directive 89/106/EEC, Annex III(2)(ii), third possibility.The specification for the system should be such that it can be implemented even where performance does not need to be determined for a certain characteristic, because at least one Member State has no legal requirement at all for such characteristic (see Article 2(1) of Directive 89/106/EEC and, where applicable, point 1.2.3 of the Interpretative Documents). In those cases the verification of such a characteristic must not be imposed on the manufacturer if he does not wish to declare the performance of the product in that respect.